Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 1 of 12 PageID #: 1501




   UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


   UNITED STATES OF AMERICA                       §
                                                  §
   versus                                         §           CASE NO. 4:14-CR-180 (4)
                                                  §
   AMANDA BONEL                                   §

                                  MEMORANDUM AND ORDER

            Pending before the court is Defendant Amanda Bonel’s (“Bonel”) Motion Under 18 U.S.C.

   § 3582(c)(1)(A)(i) to Modify Her Sentence (#361), wherein Bonel requests that the court modify

   her sentence and immediately release her to home confinement due to the threat of Coronavirus

   Disease 2019 (“COVID-19).        United States Probation and Pretrial Services (“Probation”)

   conducted an investigation and recommends that the court deny the motion. The Government filed

   a response in opposition (#362). Having considered the motion, the Government’s response, the

   record, and the applicable law, the court is of the opinion that the motion should be denied.

   I.       Background

            On November 12, 2014, the United States Grand Jury for the Eastern District of Texas

   returned a single-count Indictment charging Bonel and 8 codefendants with Conspiracy to Possess

   with Intent to Distribute Methamphetamine in violation of 21 U.S.C. § 846. On October 29,

   2015, pursuant to a non-binding plea agreement, Bonel entered a plea of guilty. Bonel stipulated

   to supplying coconspirators with gram quantities of methamphetamine (actual) from various

   sources for further distribution in the Eastern and Northern Districts of Texas and was held

   accountable for the distribution of 1.5 kilograms of methamphetamine (actual), while also

   possessing firearms, during the term of the conspiracy. On March 14, 2016, the court sentenced
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 2 of 12 PageID #: 1502



   Bonel to 188 months’ imprisonment followed by a 5-year term of supervised release. Bonel is

   currently housed at FPC Bryan in Bryan, Texas, and her projected release date is April 8, 2028.

          According to Bonel, she suffers from depression with anxiety attacks and minor sclerosis,

   which she asserts make her particularly vulnerable to contracting and experiencing complications

   from COVID-19. Bonel also contends that she is needed at home to care for her 77-year-old

   grandmother. The Government argues that the court should dismiss Bonel’s motion without

   prejudice for failure to exhaust administrative remedies or deny Bonel’s motion on the merits

   because she has failed to present “extraordinary and compelling reasons” warranting a sentence

   reduction.

   II.    Analysis

          On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

   § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

   of imprisonment:

          The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
          motion of the defendant after the defendant has fully exhausted all administrative
          rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may reduce the term of imprisonment
          (and may impose a term of probation or supervised release with or without
          conditions that does not exceed the unserved portion of the original term of
          imprisonment), after considering the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds that extraordinary and compelling reasons
          warrant such a reduction; or the defendant is at least 70 years of age, has served
          at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
          for the offense or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the [BOP] that the defendant is not
          a danger to the safety of any other person or the community, as provided under
          section 3142(g); and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission . . . .

                                                    2
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 3 of 12 PageID #: 1503



   18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

          Prior to the First Step Act, only the Director of the BOP could file a motion seeking

   compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

   27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

   was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

   (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

   compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

   means to appeal the BOP’s decision not to file a motion for compassionate release on the

   defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

   States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

   plain language of the statute, however, makes it clear that the court may not grant a defendant’s

   motion for compassionate release unless the defendant has complied with the administrative

   exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, No. 20-1298, 2020

   WL 2845694, at *2 (6th Cir. June 2, 2020) (“Even though [the] exhaustion requirement does not

   implicate [the court’s] subject-matter jurisdiction, it remains a mandatory condition.”); United

   States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a

   glaring roadblock foreclosing compassionate release.”). Thus, before seeking relief from the

   court, a defendant must first submit a request to the warden of her facility to move for

   compassionate release on her behalf and then either exhaust her administrative remedies or wait

   for the lapse of 30 days after the warden received the request. 18 U.S.C. § 3582(c)(1)(A); Alam,

   2020 WL 2845694, at *2; Raia, 954 F.3d at 597.




                                                   3
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 4 of 12 PageID #: 1504



          Here, Bonel requests that the court waive the requirement that she exhaust her

   administrative remedies before seeking relief from the court. Bonel also states, however, that “the

   BOP has not so much as acknowledged receipt of her request for home confinement, an arguably

   lower bar to relief than compassionate release,” and claims that she “sought relief from the

   Warden of the prison and submitted a cop-out (communication) with staff well over 30 days prior

   to this filing.” Probation was unable to verify that Bonel had submitted a request to the warden

   of her facility for release or other accommodation based on COVID-19. The court is without

   authority to waive the exhaustion of administrative remedies or the 30-day waiting period, as

   suggested by Bonel. See Alam, 2020 WL 2845694, at *1 (“[B]ecause this exhaustion requirement

   serves valuable purposes (there is no other way to ensure an orderly processing of applications for

   early release) and because it is mandatory (there is no exception for some compassionate-release

   requests over others), we must enforce it.”); United States v. Garcia, No. CR 2:18-1337, 2020

   WL 3000528, at *3 (S.D. Tex. June 2, 2020) (“While the Court sympathizes with Defendant’s

   plight, because he has failed to comply with the exhaustion requirements under § 3582, his motion

   is not ripe for review, and the Court is without jurisdiction to grant it.”); United States v. Garcia-

   Mora, No. CR 18-00290-01, 2020 WL 2404912, at *2 (W.D. La. May 12, 2020) (“Section

   3582(c)(1)(A) does not provide [the court] with the equitable authority to excuse [the defendant’s]

   failure to exhaust his administrative remedies or to waive the 30-day waiting period.”); United

   States v. Collins, No. CR 04-50170-04, 2020 WL 1929844, at *2 (W.D. La. Apr. 20, 2020); see

   also Ross v. Blake, ___ U.S. ___, 136 S. Ct. 1850, 1857 (2016) (“[J]udge-made exhaustion

   doctrines . . . remain amenable to judge-made exceptions,” whereas “mandatory exhaustion

   statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion.”). Without


                                                     4
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 5 of 12 PageID #: 1505



   regard to whether Bonel complied with the exhaustion requirement before filing the current

   motion, nothing in her motion indicates that extraordinary and compelling reasons exist to modify

   her term of imprisonment.

           Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

   authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

   § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

   modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

   considered extraordinary and compelling reasons for sentence reduction, including the criteria to

   be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

   § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

   the USSG, the Commission defined “extraordinary and compelling reasons” to include the

   following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

   the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

   specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

   extraordinary and compelling reason. The court must also consider the factors set forth in 18

   U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

   policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement



           1
             Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
   defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
   respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
   need to protect the public; the need to provide the defendant with needed educational or vocational training,
   medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
   sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
   and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
   the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
   the victim. 18 U.S.C. § 3553(a).

                                                        5
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 6 of 12 PageID #: 1506



   regarding compassionate release requires a determination that “the defendant is not a danger to

   the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          Here, Bonel, age 36, contends that she is eligible for compassionate release due to her

   medical conditions, family circumstances, and COVID-19. The USSG provides that extraordinary

   and compelling reasons exist regarding a defendant’s medical condition when the defendant is

   “suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

   trajectory)” or when a defendant is “suffering from a serious physical or medical condition,”

   “suffering from a serious functional or cognitive impairment,” or “experiencing deteriorating

   physical or mental health because of the aging process, that substantially diminishes the ability of

   the defendant to provide self-care within the environment of a correctional facility and from which

   he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Bonel’s Presentence

   Investigation Report (“PSR”), which was prepared in 2016, indicates that she has a history of

   depression and anxiety. The PSR further states that Bonel reported having scoliosis and arthritis,

   which were not confirmed by her medical records, and received treatment for lower back pain.

   Bonel provides no records to establish that she currently suffers from depression, anxiety attacks,

   or minor sclerosis. Nevertheless, none of her self-reported medical conditions is terminal or

   substantially diminishes her ability to provide self-care. Hence, Bonel has failed to establish that

   qualifying medical conditions exist that would constitute extraordinary and compelling reasons to

   reduce her sentence.

          Bonel claims that she is needed at home to care for her 77-year-old grandmother, who is

   unable to work, at high risk of complications from COVID-19, and scarcely leaves the house.

   Although the USSG acknowledges that extraordinary and compelling reasons may exist with


                                                    6
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 7 of 12 PageID #: 1507



   respect to a defendant’s family circumstances, it specifies the following qualifying conditions:

   (i) “[t]he death or incapacitation of the caregiver of the defendant’s minor child or minor children”

   or (ii) “[t]he incapacitation of the defendant’s spouse or registered partner when the defendant

   would be the only available caregiver for the spouse or registered partner.” U.S.S.G. § 1B1.13

   cmt. n.1(C). Bonel’s contention that she “is needed at home to help her grandmother,” while

   commendable, does not meet the requirements for family circumstances that establish

   extraordinary and compelling reasons for release from imprisonment. Furthermore, Bonel asserts

   that she has plans to reside with her mother and stepfather in Lamar, Mississippi, if she is released

   to home confinement. There is no explanation, however, as to why Bonel’s assistance would be

   needed if her grandmother is already living with her mother and stepfather.

          Thus, Bonel’s request for compassionate release potentially falls into the fourth, catch-all

   category of “other” extraordinary and compelling reasons, which specifically states that the

   Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

   and compelling reason other than, or in combination with, the reasons described in subdivisions

   (A) through (C).” U.S.S.G. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the

   BOP Director, the Commission acknowledged, even before the passage of the First Step Act, that

   courts are in the position to determine whether extraordinary and compelling circumstances are

   present. United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *9 (M.D.N.C. June

   28, 2019) (“Read in light of the First Step Act, it is consistent with the previous policy statement

   and with the Commission guidance more generally for courts to exercise similar discretion as that

   previously reserved to the BOP Director in evaluating motions by defendants for compassionate

   release.”); see Cantu, 423 F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A)


                                                    7
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 8 of 12 PageID #: 1508



   . . . is that when a defendant brings a motion for a sentence reduction under the amended

   provision, the Court can determine whether any extraordinary and compelling reasons other than

   those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

           In the case at bar, there is no indication that the BOP Director made a determination

   regarding the presence of extraordinary and compelling reasons with respect to Bonel for any

   reason. In exercising its discretion, the court also finds that no extraordinary and compelling

   reasons exist in relation to Bonel’s situation. As of June 25, 2020, the BOP reports that no

   inmates have tested positive for COVID-19 at FPC Bryan where Bonel is housed. Bonel maintains

   that she cannot avoid exposure to the virus that causes COVID-19 due to prison overcrowding and

   there being no way to distance herself from other inmates. Although Bonel expresses legitimate

   concerns regarding COVID-19, she does not establish that the BOP cannot manage the outbreak

   within her correctional facility or that the facility is specifically unable to treat her, if she were to

   contract the virus and develop COVID-19 symptoms, while incarcerated. See Raia, 954 F.3d at

   597 (“[T]he mere existence of COVID-19 in society and the possibility that it may spread to a

   particular prison alone cannot independently justify compassionate release, especially considering

   BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s spread.”);

   United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2,

   2020) (“General concerns about the spread of COVID-19 or the mere fear of contracting an illness

   in prison are insufficient grounds to establish the extraordinary and compelling reasons necessary

   to reduce a sentence.” (quoting United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5

   (W.D. La. Apr. 21, 2020))); United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL

   1557397, at *5 (M.D. La. Apr. 1, 2020) (finding the defendant had failed to present extraordinary


                                                      8
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 9 of 12 PageID #: 1509



   and compelling reasons to modify his prison sentence because he “does not meet any of the criteria

   set forth by the statute” and he “cites no authority for the proposition that the fear of contracting

   a communicable disease warrants a sentence modification”). Bonel has failed to establish that a

   qualifying medical condition, family circumstances, or other reasons exist that would constitute

   extraordinary and compelling reasons to modify her sentence.

          The court also finds that compassionate release is not warranted in light of the applicable

   factors set forth in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

   § 3553(a) factors before granting compassionate release). The nature and circumstances of Bonel’s

   offense entail her participation in a drug trafficking conspiracy involving the distribution of 1.5

   kilograms or more of methamphetamine (actual), her living with a codefendant who traded stolen

   property for drugs for over 3 years, the discovery of stolen property, 5 firearms,

   methamphetamine, and various other drugs during a search of the residence she shared with the

   codefendant, her selling methamphetamine to a confidential source from a motel in McKinney,

   Texas, and her admission that she sold from 0.2 grams up to 1.7 grams of methamphetamine on

   a daily basis and that she transported and sold a total of approximately 9 pounds of

   methamphetamine while living with the codefendant. She also continued to visit the codefendant

   after she moved out and made purchases of methamphetamine for herself while she was living with

   her mother, the person she now proposes as her “guardian” upon her release. Bonel’s criminal

   history includes prior convictions for possession of methamphetamine, possession of marijuana,

   possession of drug paraphernalia, and manufacture/delivery of a controlled substance. In addition,

   her PSR indicates that she used methamphetamine daily, smoking 1 gram per day, from age 28




                                                    9
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 10 of 12 PageID #: 1510



   until shortly before her arrest at age 31. Consequently, the court cannot conclude that she would

   not pose a danger to any other person or to the community, if released.

          Moreover, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

   in response to COVID-19. In response to a directive from the United States Attorney General in

   March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

   as described by the Centers for Disease Control and Prevention, for the purpose of determining

   which inmates are suitable for placement on home confinement. See Collins, 2020 WL 1929844,

   at *3. The BOP notes that inmates need not apply to be considered for home confinement, as this

   is being done automatically by case management staff. To date, the BOP has placed 4,465 inmates

   on home confinement. The March 2020 directive is limited to “eligible at-risk inmates who are

   non-violent and pose minimal likelihood of recidivism and who might be safer serving their

   sentences in home confinement rather than in BOP facilities.” United States v. Castillo, No. CR

   2:13-852-1, 2020 WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive

   authority to determine where a prisoner is housed; thus, the court is without authority to order

   home confinement. 18 U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States

   v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020)

   (“[N]either the CARES Act nor the First Step Act authorizes the court to release an inmate to

   home confinement.”).

          In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,


                                                  10
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 11 of 12 PageID #: 1511



   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

   Bonel’s track record is similarly a poor one.

          In short, Bonel has failed to satisfy her burden of showing the necessary circumstances to

   warrant relief under the statutory framework to which the court must adhere. See Koons, 2020

   WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and the conditions

   of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary and

   compelling circumstances”). As the court observed in Koons, rejecting the notion that it has

   “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Id.

                                                   11
Case 4:14-cr-00180-MAC-CAN Document 363 Filed 06/25/20 Page 12 of 12 PageID #: 1512



   III.   Conclusion

          Consistent with the foregoing analysis, Bonel’s Motion Under 18 U.S.C. § 3582(c)(1)(A)(i)

   to Modify Her Sentence (#361) is DENIED.

          SIGNED at Beaumont, Texas, this 25th day of June, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 12
